Citation Nr: 0531061	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  97-20 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant is advancing her appeal as the widow of a 
veteran who had active duty service from April 1967 to 
November 1968, including service in Vietnam.

This matter is again before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was previously before the Board and was 
remanded in June 2004.  The appellant testified at a 
September 1997 hearing at the RO.  


FINDINGS OF FACT

1.  The veteran died in May 1984.

2.  The veteran's death certificate lists the immediate cause 
of death as necrosis of the neck with respiratory failure due 
to or as a consequence of severer cachexia, due to or as a 
consequence of squamous cell carcinoma of the pharynx, and 
medical evidence or record identifies the cancer as a cancer 
of the tonsil. 

3.  At the time of the veteran's death, service connection 
had not been established for any disabilities.   

4.  Cancer of the tonsil was not manifested during the 
veteran's service or for many years thereafter.

5.  An etiological relationship has not been demonstrated 
between the veteran's cancer of the tonsil and his active 
duty service, including exposure to herbicide agents during 
such service.  

6.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  Cancer of the tonsil was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1112, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005). 

2.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the rating decision which gives rise to 
this appeal was issued in October 1996.  However, VCAA had 
not yet been enacted.  Only after that rating action was 
promulgated was VCAA signed into law.  Thereafter, the RO did 
furnish VCAA notice to the appellant in October 2003 and 
against in May 2005. 

In other words, it was impossible in this case to furnish 
VCAA notice prior to the initial RO decision denying the 
claim because VCAA had not yet been enacted.  Under the 
Court's ruling, however, the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that notice error of this kind may be non-
prejudicial to a claimant.  In this respect, all the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the October 2003 and May 2005 letters as well as in 
the statement of the case, the RO informed the appellant of 
the applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In these documents, VA effectively informed the 
appellant that it would obtain certain records and would 
request other evidence which the appellant might identify.  
The appellant was also informed that it was his 
responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to make sure the RO got all evidence in 
support of his claim not in the custody of a Federal 
department or agency.    

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim.  Unfortunately, RO 
attempts to obtain certain evidence (in the form of private 
medical records identified by the appellant) have been 
unsuccessful, and it appears that such evidence is 
unavailable due to the passage of time.  However, the claims 
file does include service medical records, available private 
medical records, and letters from a private physician who 
treated the veteran.  Further, a VA medical opinion was 
obtained in compliance with 38 C.F.R. § 3.159(c)(4).  There 
is no indication that there exists any additional evidence 
that is necessary for a fair adjudication of the claim.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Legal Criteria

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Applicable law also provides that a veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116; See also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Regulations further provide, in pertinent part, that 
if a veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

Analysis

The veteran's death certificate reflects that he died in May 
1984 at 36 years of age.  The cause of death was listed as 
necrosis of the neck with respiratory failure due to or as a 
consequence of severer cachexia, due to or as a consequence 
of squamous cell carcinoma of the pharynx.  Service 
connection had not been established for any disability at the 
time of the veteran's death.  The appellant contends that the 
veteran's cancer which caused his death is causally related 
to exposure to herbicide agents in Vietnam.

In support of her claim, the appellant has submitted letters 
from Jeffrey F. Toller, M.D.  In a November 1996 letter, Dr. 
Toller reports that the veteran died of squamous cell 
tonsillar carcinoma.  He reported that the veteran had a 
great deal of respiratory infections in his later years.  In 
a September 1998 letter, Dr. Toller stated that the veteran's 
cancer was unusual for such a relatively young man and that 
in view of the veteran's exposure to Agent Orange, a 
correlation must be considered. 

Pursuant to the Board's June 2004 remand, the claims file was 
reviewed by a VA examiner.  In an October 2004 report, the 
examiner reported that he had reviewed the claims file with 
available medical records.  He stated that he was unable to 
find medical evidence linking carcinoma of the tonsillar 
pillar with Agent Orange exposure.  The examiner further 
commented that squamous cell cancer of the tonsillar pillar 
is an epithelial tumor and he was unaware of other epithelial 
tumors associated with Agent Orange exposure.  He stated that 
when young individuals come down with this tumor it is 
usually associated with a certain virus infection or other 
risk factors.  The examiner concluded by stating that he was 
unable to find any discernible evidence from the medical 
literature linking cancer of the tonsillar pillar with Agent 
Orange exposure.  

One of the appellant's arguments is that the veteran's cancer 
should be viewed as a respiratory cancer so as to fall within 
the presumption for certain Vietnam veterans set forth in 38 
C.F.R. § 3.309(e).  However, that regulation expressly 
defines respiratory cancer as cancer of the lung, bronchus, 
larynx, or trachea.  The veteran's cancer was of the tonsil, 
and is not included in the regulatory definition for 
application of the presumption.  

In this regard, the Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the presumption 
based on exposure to herbicides is not the sole method for 
showing causation, and thereby establishing service 
connection.

The Board notes at this point that there is nothing in the 
service medical records suggesting that the veteran's cancer 
was manifested during service.  Although at the time of 
discharge examination in November 1968 the veteran reported a 
history of ear, nose or throat trouble, no further 
explanation was set forth and his mouth, neck and throat were 
clinically evaluated as normal at that time.  There is also 
no competent evidence showing the cancer within a year of 
service so as to fall within the one year presumption for 
malignant tumors.  In fact, it appears from the appellant's 
testimony that the cancer was first detected in the early 
1980's.  

After reviewing the record, the Board must also conclude that 
the preponderance of the evidence is against a finding that 
the veteran's cancer of the tonsil was otherwise causally 
related to his service to include exposure to herbicide 
agents in Vietnam.  Matters of medical causation must be 
addressed by medical professions as neither the appellant nor 
the Board are competent in that regard.  See generally 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Although the appellant maintains that it is Dr. Toller's 
strong opinion that the veteran's cancer is related to Agent 
Orange, his letters appear to merely suggest a possibility 
which he believes should be considered based on the fact that 
the cancer was unusual for someone of the veteran's age.  Dr. 
Toller does not advance any detailed opinion as to causation.  
On the other hand, the VA examiner has offered a clear, 
detailed opinion to the effect that there is nothing in the 
claims file or in medical literature to suggest a link 
between the veteran's cancer and exposure to herbicide 
agents.  The Board believes that the VA examiner's opinion is 
entitled to substantially more weight than the statements 
made by Dr. Toller.  

The Board acknowledges the appellants statements and 
testimony and does not doubt her sincere belief that there 
was a causal relationship between the veteran's cancer and 
his service.  However, the preponderance of the competent 
evidence is against entitlement to service connection for the 
cause of the veteran's death.  


ORDER

The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


